Mr. Justice Dunn delivered the opinion of the court: On the former appeal of this cause (252 Ill. 86,) it was held that the plaintiff need not go back of the decree mentioned in the opinion then rendered to prove its title as against the defendant on November 11, 1902. Upon the remandment of the cause a second trial was had, at which the decree referred -to was admitted in evidence. Thereupon the defendant gave in evidence, over the plaintiff’s objection, the docket and files of a justice of the peace showing a forcible entry and detainer suit by the plaintiff against the defendant for the premises here involved, begun in August, 1903, in which judgment was rendered for the defendant in November, 1903. Judgment for the possession of the premises and for costs was rendered in favor of the plaintiff, and the defendant appealed and now argues that the judgment in the forcible entry and detainer suit adjudicated that the defendant was at the time in the right-, ful possession of the premises, that the burden was upon the plaintiff to show that the defendant remained in possession of the premises as the tenant of the plaintiff from the time the chancery suit was begun until the time this suit was begun, and that the judgment should have been for the defendant. The judgment in the forcible entry and detainer suit was no bar to the maintenance of this action of ejectment, for the reason that the questions involved in the two suits are not the same. The object of the ejectment suit is to try the title to the property, while in forcible entry and detainer only the immediate right of possession is involved and the title cannot be inquired into. (Riverside Co. v. Townshend, 120 Ill. 9; Roby v. Calumet and Chicago Dock Co. 211 id. 173.) The forcible entry and detainer suit cannot be regarded as an adjudication of the title, and it could be applied as an estoppel only to the' point or question actually litigated and determined. No evidence was introduced as to any question which was litigated in that case. It appears that the lease of December 1, 1884, was introduced in evidence, but there is nothing to indicate what the issue was which was submitted to the jury. The judgment decided that the plaintiff was not entitled to recover the possession on the date his complaint was filed, but so far as appears there was no adjudication 6r estoppel as to any point involved in this case. It was decided on the former appeal that the decree was sufficient to authorize a judgment for the plaintiff. No defense having been shown, the judgment for the plaintiff must be affirmed. Judgment affirmed.